Citation Nr: 0630428	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


ISSUES

1.  Entitlement to restoration of the 20 percent evaluation 
for right knee lateral instability on and after December 1, 
2005.

2.  Entitlement to a rating in excess of 20 percent for right 
knee lateral instability prior to December 1, 2005 and in 
excess of 10 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain from August 12, 1999, to July 24, 
2003, and above 20 percent thereafter. 

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision of the RO that denied a 
rating in excess of 20 percent for right knee lateral 
instability; granted a 10 percent rating for bilateral pes 
planus, effective December 11, 1997; and granted service 
connection for lumbosacral strain and assigned an initial 
noncompensable rating effective December 11, 1997.  The 
veteran subsequently appealed the RO's decision with respect 
to these three issues.

The RO subsequently assigned initial staged ratings of 10 
percent for lumbosacral strain from August 12, 1999, to July 
24, 2003, and 20 percent thereafter.

During the pendency of the appeal, the RO also reduced the 
veteran's 20 percent rating for right knee lateral 
instability to 10 percent effective December 1, 2005.  In 
light of the perfected appeal for the issue of entitlement to 
a rating in excess of 20 percent for right knee lateral 
instability, the Board finds that the reduction issue is 
inextricably intertwined.  Therefore, the Board will address 
the reduction issue as set out below.  

In May 2006, the appellant testified during a hearing before 
the undersigned sitting in Washington, DC; a transcript of 
that hearing is of record.  At that time, the issues set 
forth on appeal included entitlement to a rating in excess of 
20 percent for right knee lateral instability prior to 
December 1, 2005, and in excess of 10 percent thereafter.  
However, the Board's action herein, restoring the 20 percent 
evaluation for the right knee lateral instability from 
December 1, 2005, will essentially render moot that portion 
of the veteran's claim seeking a rating in excess of 10 
percent from December 1, 2005.  

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  The Board accepts 
the additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2006).  

As well, in a March 2003 signed statement, the veteran raised 
a new claim for service connection for arthritis in both 
knees, his ankles and his back.  The matter is referred to 
the RO for further development and adjudication.

The Board's decision restoring the 20 percent rating for 
right knee lateral instability is set forth below.  The 
matters of entitlement to a rating in excess of 20 percent 
for right knee lateral instability; a rating in excess of 10 
percent for bilateral pes planus; and a higher initial staged 
ratings for lumbosacral strain are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran when further action, on his 
part, is required.


FINDING OF FACT

The reduction in the veteran's evaluation for service-
connected right knee lateral instability from 20 percent to 
10 percent, effective December 1, 2005, was not predicated on 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations.




CONCLUSION OF LAW

The 20 percent evaluation for right knee lateral instability 
is restored effective December 1, 2005.  38 C.F.R. 
§§ 3.344(c), 4.2, 4.10 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of this claim, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal as to restoration of a 
20 percent rating for service-connected right knee lateral 
instability effective December 1, 2005, has been completed.

II. Legal Analysis

VA regulations provide that, where reduction in evaluation of  
a service-connected disability is considered warranted and  
the lower evaluation would result in a reduction or  
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be  
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).

The regulations further provide that the veteran is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
the request is received by VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations, and of the recent examination, is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2006); see also 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).    

In the case at hand, the prior 20 percent rating for the 
right knee lateral instability was in effect from April 1, 
1998, to December 1, 2005.  Since that period is greater than 
five years, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability ratings apply.  38 
C.F.R. § 3.344(c).

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2006).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Based on a review of the evidence of record, the Board finds 
that the reduction in this case was not proper.  The evidence 
of record reveals that VA had most recently examined the 
veteran's right knee in July 2003.  However, the RO did not 
propose the reduction of the 20 percent rating for the 
service-connected right knee lateral instability until June 
2005, nearly two years after that last examination.  
Furthermore, after the RO proposed the rating reduction in 
June 2005, it did not schedule another examination of the 
veteran's right knee prior to the September 2005 reduction 
rating.  

The findings in the July 2003 VA examination report are too 
remote to support a reduction in this case.  In the September 
2005 reduction decision, the RO cites to a November 2003 VA 
progress note in support of the reduction, which is also too 
remote.  

The veteran had originally filed a claim for an increased 
rating for his right knee instability in 1999.  During the 
pendency of the claim, the RO decided to reduce the rating to 
10 percent.  Nevertheless, as the veteran testified before 
the undersigned in May 2006, he has consistently contended 
that a rating in excess of 20 percent was warranted for his 
right knee instability during the pendency of this appeal.  

Without a current and thorough examination of the veteran's 
right knee at the time of the RO's September 2005 decision, 
the reduction in rating from 20 percent to 10 percent was 
improper, and restoration of the 20 percent rating for that 
disability, from December 1, 2005, is warranted.  See 38 
C.F.R. § 3.344; Dofflemeyer, 2 Vet. App. 251-252.


ORDER

Entitlement to restoration of a 20 percent rating for 
service-connected right knee lateral instability, effective 
December 1, 2005, is warranted.  To this extent, the appeal 
is granted


REMAND

During his May 2006 hearing, the veteran testified that his 
right knee lateral instability, lumbosacral strain, and 
bilateral pes planus had increased in severity.  The record 
reflects that the veteran was last examined in connection 
with this appeal in July 2003 for his right knee and 
lumbosacral strain and, in August 2004, for his bilateral pes 
planus.  Given the testimony suggesting that the right knee 
lateral instability, lumbosacral strain, and bilateral pes 
planus have increased in severity since the last VA 
examinations in July 2003 and August 2004, the Board finds 
that further VA examination of the veteran's disabilities is 
necessary.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

The record also shows that the VA has been treating the 
veteran over the years for his service-connected disorders.  
As a result, the veteran may have more recent treatment 
records relevant to his claims.  Therefore, these records 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Finally, the Board notes that the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).

Here, the record reflects that the veteran was not provided 
with a letter notifying him of the provisions of the VCAA, in 
particular the evidence necessary to substantiate his claims 
for higher established and initial ratings, of the division 
of responsibility between the VA and the veteran with regard 
to obtaining evidence, and that he may submit any evidence in 
his possession pertaining to the claim.  To ensure that all 
due process requirements are met with regard to the VA's duty 
to notify, the veteran should be provided with a VCAA letter 
that specifically addresses his claims on appeal.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other 
applicable legal precedent, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should request any VA medical 
records regarding treatment for the 
veteran's right knee, lumbosacral 
spine, and feet for the period from 
2003 to the present.  All records 
obtained should be associated with the 
claims folder.

3.	The veteran should be scheduled for 
appropriate VA examinations, e.g., 
orthopedic, neurologic, to determine 
the current severity of the veteran's 
service-connected lumbosacral strain 
and right knee lateral instability.  
The claims files should be provided to 
the examiner(s) and the examination 
report(s) should indicate if the 
examiner reviewed the veteran's 
medical records.  All indicated tests 
and studies, including x-ray studies 
and range of motion studies in 
degrees, should be performed, and all 
clinical findings reported in detail.

a.	Lumbosacral Strain Disability

i.	The examiner(s) should 
specifically address whether 
there is muscle spasm on 
extreme forward bending; 
loss of lateral spine 
motion, unilateral, in a 
standing position; listing 
of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or 
abnormal mobility on forced 
motion.  

ii.	The examiner(s) should 
undertake range of motion 
studies of the lumbosacral 
spine, noting the exact 
measurements for forward 
flexion, extension, lateral 
flexion, and specifically 
identifying any excursion of 
motion accompanied by pain.  

iii.	The examiner(s) should 
identify any objective 
evidence of pain and attempt 
to assess the extent of any 
pain.  Tests of joint motion 
against varying resistance 
should be performed.   The 
extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should 
be described.  To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability on use should 
be assessed in terms of 
additional degrees of 
limitation of motion.  

iv.	The examiner(s) should also 
express an opinion 
concerning whether there 
would be additional 
functional impairment on 
repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, 
if feasible, express this in 
terms of additional degrees 
of limitation of motion on 
repeated use or during 
flare-ups.  If this is not 
possible, the examiner(s) 
should so state.

v.	The examiner(s) should 
specifically identify any 
evidence of neuropathy due 
to the service-connected low 
back disability, to include 
characteristic pain, 
demonstrable muscle spasm 
and absent ankle jerk.  

vi.	In addition, the examiner(s) 
should quantify the number 
of weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician 
and treatment by a 
physician) over the past 12 
months.   

vii.	The examiner(s) should also 
provide an opinion 
concerning the impact of the 
disability on the veteran's 
ability to work.

b.	Right knee Lateral Instability

i.	The examiner(s) should 
undertake range of motion 
studies for the right knee, 
noting the exact 
measurements for flexion and 
extension, specifically 
identifying any excursion of 
motion accompanied by pain.  
The examiner(s) should 
identify any objective 
evidence of pain and attempt 
to assess the extent of any 
pain.

ii.	Tests of joint motion 
against varying resistance 
should be performed.  The 
extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should 
be described.  To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability on use should 
be assessed in terms of 
additional degrees of 
limitation of motion.  If 
this is not possible, the 
examiner(s) should so state.

iii.	The examiner(s) should also 
express an  opinion 
concerning whether there 
would be additional 
functional impairment on 
repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, 
if feasible, express this in 
terms of additional degrees 
of limitation of motion on 
repeated use or during 
flare- ups.  If this is not 
possible, the examiner(s) 
should so state.

iv.	The examiner(s) should 
provide an opinion 
concerning the degree of 
severity of any instability 
or subluxation of the right 
knee.  The examiner(s) 
should also determine if the 
knee locks and if so the 
frequency of the locking.

v.	The examiner(s) should also 
provide an opinion 
concerning the impact of the 
right knee disability on the 
veteran's ability to work 
and provide the supporting 
rationale for this opinion.

A rationale should be provided for 
all opinions expressed.

4.	The veteran should also be scheduled 
for an appropriate VA examination to 
determine the current severity of his 
service-connected bilateral pes 
planus.  The claims folders should be 
made available to the examiner for 
review and the examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested o render an 
opinion as to whether the veteran has 
severe symptoms, such as objective 
evidence of marked deformity, 
pronation, abduction, etc., pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, or 
pronounced symptoms such as marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasms 
of the tendo Achilles on manipulation, 
not improved by orthopedic shoes or 
appliances.  A rationale should be 
provided for all opinions rendered.

5.	 The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.	Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority.  In evaluating the 
veteran's service- connected low back 
disability, the RO or the AMC should 
consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the 
former and the revised rating criteria 
during the periods they are 
applicable.  

7.	If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to 
the veteran and his representative a 
supplemental statement of the case 
(SSOC). The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the November 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


